Citation Nr: 0201636	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  95-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than July 29, 1971, 
for service connection for schizophrenia based on clear and 
unmistakable error in all Department of Veterans Affairs (VA) 
rating decisions prior to July 29, 1971, including VA rating 
decisions of May 6, 1965, and September 21, 1967.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1964 to April 1965.  

This matter came to the Board of Veterans' Appeals on appeal 
from determinations of the VA Regional Office (RO) in Denver, 
Colorado.  In its April 1997 remand, the Board requested that 
the RO present the veteran with an opportunity to identify 
the specific VA decision or decisions that he claimed 
contained clear and unmistakable error and to specify what 
the alleged errors were in the specified decisions.  The RO 
returned the case to the Board in May 1999, and in a decision 
dated in August 1999, the Board denied the veteran's claim of 
entitlement to an effective date earlier than July 29, 1971, 
for the grant of service connection for schizophrenia, on the 
basis of the assertion of clear and unmistakable error in all 
VA rating decisions prior to that date.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In its Order dated in March 2001, the Court vacated 
the Board decision and remanded the matter to the Board for 
consideration of the effect of new legislation and for 
readjudication of the claim supported by an adequate 
statement of reasons or bases.  

Given the ultimate disposition of the current appeal, the 
Board is compelled to advise the veteran, his guardian, and 
his representative that to the extent that it is their desire 
to obtain review of any prior Board decision on the basis of 
clear and unmistakable error, their attention is directed to 
38 U.S.C.A. § 7111 (West Supp. 2001) pertaining to revision 
of Board decisions on grounds of clear and unmistakable error 
and regulations at 38 C.F.R. § 20.1400 et seq. (2000) 
concerning applicable filing requirements.  


FINDINGS OF FACT

1.  In a May 6, 1965, rating decision, the RO denied 
entitlement to service connection for schizophrenic reaction, 
paranoid type.  In a letter dated May 13, 1965, the RO 
advised the veteran of this decision and of his appellate 
rights.  The veteran did not submit a timely notice of 
disagreement with the decision.  

2.  In a September 21, 1967, rating decision, the RO 
determined that evidence added to the record since May 6, 
1965, was not new and material, and it confirmed the denial 
of service connection for schizophrenic reaction.  In a 
letter dated September 26, 1967, the RO notified the veteran 
that his claim for service connection for a nervous condition 
remained in a disallowed status and enclosed notice of his 
appellate rights.  The veteran did not file a notice of 
disagreement with the decision.  

3.  On July 29, 1971, the RO received a statement from the 
veteran requesting reconsideration of his claim for service 
connection for his neuropsychiatric condition.  

4.  In an August 30, 1971, rating decision, the RO determined 
that evidence added to the record was not new and material 
and did not serve to establish a new factual basis for 
entitlement to service connection for psychosis.  The veteran 
appealed, and in a decision dated October 17, 1972, the Board 
considered the entire evidentiary record.  The Board 
concluded that the May 6, 1965, rating decision was not 
clearly and unmistakably erroneous; that a new factual basis 
had not been presented that would permit the grant of service 
connection for schizophrenic reaction; but that service 
connection for schizophrenic reaction would be allowed 
administratively on the basis of a difference of opinion; and 
that July 29, 1971, would be accepted as the date of 
application to reopen the claim after final adjudication.  


CONCLUSION OF LAW

An effective date earlier than July 29, 1971, for the award 
of service connection for psychiatric disability, to include 
schizophrenia, is not warranted based on the assertion of 
clear and unmistakable error in RO rating decisions prior to 
that date.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1104 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection and payment of compensation for his schizophrenia 
from the day following separation from service, instead of 
having only been paid VA pension before July 1971.  He 
asserts error in the original VA rating decision of May 6, 
1965, which denied service connection for schizophrenia, and 
in the subsequent rating decision prior to July 29, 1971, 
that upheld the prior denial of service connection for 
schizophrenia.  He argues that the severity of his 
schizophrenia, as evidenced by the extended periods of 
hospitalization, in the years immediately following service, 
prevented him from timely appealing the RO denials of his 
service connection claim.  

Factual background

In a letter dated in March 1965, the service department 
reported to the RO in Philadelphia, Pennsylvania, that the 
veteran had recently appeared before a Medical Board and it 
had been determined that the veteran would require prolonged 
hospitalization (or definitive rehabilitation) after release 
from active duty.  The service department requested a 
memorandum rating from the RO for the purpose of determining 
the veteran's eligibility for VA hospitalization after 
release from active duty.  In a rating decision dated March 
19, 1965, the RO determined that the veteran had a mental 
disorder that existed before entry into service and was not 
aggravated by service.  In its response to the service 
department, the RO stated that the veteran was not eligible 
for care in a VA hospital after release from active duty.  
Evidence of record at that time showed that the veteran was 
hospitalized beginning in November 1964 and that in February 
1965, the Medical Board, which agreed with the diagnosis of 
schizophrenic reaction, paranoid type, concluded that the 
veteran was in need of further hospitalization.  It was the 
opinion of the Medical Board that the veteran was capable of 
managing his own affairs.  

The veteran's initial claim for service connection for 
schizophrenia was received at the RO in Nashville, Tennessee, 
in April 1965, within days after his separation from service.  
In a May 6, 1965, rating decision, the Nashville RO denied 
entitlement to service connection for schizophrenic reaction, 
paranoid type.  It incorporated, by reference, the facts and 
reasoning recorded in the March 19, 1965 rating decision.  In 
a letter dated May 13, 1965, that RO advised the veteran of 
its decision and enclosed a statement of his appellate 
rights.  The veteran did not file a notice of disagreement 
within a year of the May 13, 1965, letter, and the rating 
decision became final.  

The veteran filed a VA Forms 21-526, Veteran's Application 
for Compensation or Pension in March 1966 and August 1966.  
The RO interpreted the VA Form 21-526 filed in March 1966 as 
an application for pension, and in a letter dated in April 
1966 stated that the veteran did not meet basic eligibility 
requirements for pension because he had only peacetime 
service.  (In a later rating decision, the RO determined 
entitlement to pension was established effective from October 
1967.)  In the VA Form 21-526 filed in August 1966, the 
veteran reported he had been hospitalized at the VA hospital 
in Murfreesboro, Tennessee, since April 1966, and records 
received at the RO in September 1966 reported the course of 
the veteran's hospitalization through August 1966, and 
included a narrative summary dated in May 1966.  Under 
present illness, it was reported that upon discharge from 
service, the veteran could not work, could not think clearly, 
was confused, nervous, scared and heard voices more or less 
continually.  He had been hospitalized at a state hospital 
from September to November 1965.  He was seen at a clinic on 
one visit after hospital discharge, but did not return.  He 
had been receiving medication while hospitalized, but 
received no more after he left the clinic.  He continued to 
be agitated, confused, hallucinatory and delusional, which 
led to his VA hospital admission in April 1966.  In the May 
1966 narrative, the physician stated that the veteran was 
considered competent to handle his funds.  

In a letter to the veteran dated September 13, 1966, the RO 
stated that his claim for service connection for his nervous 
condition had been denied in May 1965 and that he was 
notified of this decision by letter dated May 13, 1966 [sic].  
In the following paragraphs the RO outlined types of evidence 
the veteran might submit to establish service connection for 
his disability.  A copy of the letter was sent to the 
veteran's representative.  A VA Form 10-7132, received at the 
RO in November 1966, shows that the veteran was discharged 
from the VA hospital in Murfreesboro, Tennessee, in late 
November 1966.  In a statement dated in January 1967, the 
veteran stated that he felt that his condition was considered 
service connected by the military and that he wanted his 
statement to be accepted as a notice of disagreement with the 
RO decision dated September 13, 1966.  

In a letter dated February 15, 1967, the RO referred to the 
veteran's January 1967 letter and repeated that his claim for 
service connection had been considered and he had been 
notified on May 13, 1965, that his nervous condition was not 
incurred in or aggravated by service.  The RO continued by 
saying that since he had not furnished any new or material 
evidence and did not appeal within one year from May 13, 
1965, his letter of disagreement to appeal the decision was 
not in order.  The RO stated that if he felt that the 
decision on timeliness on his appeal was not correct, the 
veteran should advise the RO of that fact.  

In May 1967, the veteran's representative informed the RO 
that the veteran had been admitted to the VA hospital in 
Nashville, Tennessee, and requested that hospital records be 
obtained for rating purposes in connection with the veteran's 
application for service-connected benefits for his nervous 
condition.  In September 1967, the RO received clinical 
records concerning the veteran's hospitalization, including 
doctor's progress notes dated from May to September 1967 and 
the report of a May 1967 psychological evaluation conducted 
during the hospitalization.  In a rating decision dated 
September 21, 1967, the RO stated that this evidence was not 
new and material and did not warrant change in service-
connected status.  The RO concluded that service connection 
for schizophrenic reaction was not established.  

In a letter to the veteran dated September 26, 1967, the RO 
stated that his disability claim had been carefully 
reconsidered based upon all the evidence of record, including 
a current report of his hospitalization at the VA hospital in 
Nashville, Tennessee.  The RO said that the evidence did not 
warrant any change in its prior determination and that his 
claim for service connection for a nervous condition 
therefore remained in a disallowed status.  The RO enclosed 
notice to the veteran of his appellate rights.  The veteran 
did not appeal.  

On a VA Form 21-4138, Statement in Support of Claim, received 
at the RO on July 29, 1971, the veteran requested that his 
claim for service connection for his neuropsychiatric 
condition be reconsidered.  He stated that he had re-entered 
the VA hospital in Nashville and requested that the current 
hospital records be obtained and considered  new and material 
evidence with reference to this original claim for service 
connection.  

In an August 30, 1971, rating decision, the RO determined 
that evidence added to the record was not new and material 
and did not serve to establish a new factual basis for 
entitlement to service connection for psychosis.  The veteran 
appealed, and in a decision dated October 17, 1972, the Board 
stated that it considered the entire evidentiary record.  The 
Board concluded that the May 6, 1965, rating decision was not 
clearly and unmistakably erroneous; that a new factual basis 
had not been presented that would permit the grant of service 
connection for schizophrenic reaction; but that service 
connection for schizophrenic reaction would be allowed 
administratively on the basis of a difference of opinion; and 
that July 29, 1971, would be accepted as the date of 
application to reopen the claim after final adjudication.  

Citing 38 U.S.C. § 3301 (currently numbered § 5701) the Board 
did not furnish the veteran with a copy of its October 17, 
1972, decision.  In a letter dated October 17, 1972, the 
Chairman of the Board informed the veteran of its decision 
that there was no obvious error in the originating agency's 
May 1965 decision but that it found that it could 
administratively allow service connection for his chronic 
nervous condition on the basis of a difference of opinion.  
The Chairman of the Board stated that the effective date of 
any payments payable pursuant to this decision would be July 
29, 1971, the date an application was filed to reopen the 
claim after final adjudication.  

In a November 16, 1972, rating decision, the RO implemented 
the Board decision and granted service connection for 
schizophrenic reaction, effective July 29, 1971.  

In correspondence received at the RO in Denver, Colorado, in 
August 1993, the veteran asserted that he originally filed 
his service connection claim in 1965 and that his 
compensation benefits should be retroactive to his separation 
from service.  In a December 1993 rating decision, the RO 
determined that a valid claim of clear and unmistakable error 
had not been submitted.  The veteran disagreed, and the RO 
issued a statement of the case in which it informed the 
veteran of the law and regulations pertaining to clear and 
unmistakable error as well as effective dates for benefits.  
The veteran perfected his appeal.  

In its April 1997 remand, the Board returned the matter to 
the RO for the veteran to specify the VA decisions he was 
claiming contained clear and unmistakable error.  On a VA 
Form 21-4138, Statement in Support of Claim, received in 
August 1997, the veteran stated that he contended that VA 
error stemmed from the initial disability he claimed in May 
1965.  In a September 1997 letter, the veteran's 
representative referred the to veteran's August 1997 VA Form 
21-4138 and stated that the veteran claimed error in the 
original VA rating decision of May 6, 1965, which denied 
service connection for schizophrenia, plus subsequent rating 
decisions prior to July 29, 1971, which upheld prior denial 
of service connection for schizophrenia.  The RO issued a 
supplemental statement of the case in October 1998 in which 
it provided information concerning the laws and regulations 
concerning clear and unmistakable error and explained that it 
did not have jurisdiction over the veteran's current claims.  
The RO returned the case to the Board in May 1999.  

In a statement dated in January 2000, a registered nurse and 
a staff psychiatrist from the Denver VA Medical Center  
reported that the veteran had been involved in the outpatient 
day program at that facility since April 1985.  They said 
that the veteran had always demonstrated a thought disorder, 
paranoid and religious ideation and had difficulty with 
racism at times.  They noted that since 1993 the veteran had 
been pursuing his claim for service-connected disability for 
the years 1965-1971.  The nurse and psychiatrist stated that 
the veteran had copies of his paperwork from those years when 
he was told to appeal if he disagreed with a rating decision.  
They said that the veteran claimed he was too ill at that 
time to have done the necessary appeal paperwork.  He 
reported that at that time he was very paranoid and felt no 
one wanted to help him.  The nurse and psychiatrist stated it 
was their opinion from the veteran's previous 
hospitalizations and old records that the veteran became ill 
in the military and has needed treatment since discharge from 
service.  They said it would appear that the veteran's 
disability should have been retroactive since 1965 as his 
illness certainly could have interfered with his ability to 
appeal his case in an appropriate manner.  

Analysis

Initial matters

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
legislation is potentially applicable to the veteran's case.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In this case, the veteran does not contend that additional 
evidence exists, and the Board has not identified any such 
evidence.  The Board notes that the nature of claims of clear 
and unmistakable error preclude consideration of additional 
evidence, since only the evidence of record at the time of 
the challenged decision may be considered.  Further, and more 
importantly in this case, it is the law that is dispositive, 
and the RO in its statement of the case and supplemental 
statement of the case has informed the veteran of the 
pertinent law and regulations.  Moreover, the veteran and his 
representative have been presented multiple opportunities to 
present argument in support of the veteran's claim.  Having 
taken the provisions of the VCAA into consideration, the 
Board concludes there is nothing further that can be done 
with respect to this matter under the VCAA.  

Discussion

The veteran has made assertions of clear and unmistakable 
error in RO rating decisions dated before July 29, 1971, that 
denied service connection for schizophrenia.  The Board notes 
the veteran's arguments and supporting statement to the 
effect that he was unable to properly appeal the RO decisions 
because of the severity of his schizophrenia, which was 
severely disabling and required extensive hospitalization in 
the months and years after service.  However, as it is the 
law, and not the facts, that determines the outcome of this 
appeal, the Board may not consider the state of the veteran's 
health in its decision.  

As outlined earlier, in its March 1965 rating decision, the 
Philadelphia RO denied service connection for a mental 
disorder and determined that the veteran was not eligible for 
VA hospital care.  In the May 1965 rating decision the 
Nashville RO incorporated the facts and reasoning of the 
March 1965 rating decision and denied service connection for 
schizophrenic reaction, paranoid type for compensation 
purposes.  The veteran was notified of the May 1965 decision, 
and did not file an appeal within a year of the notice from 
the RO.  In its September 1967 rating decision, the Nashville 
RO determined new and material evidence had not been 
submitted, and it continued the denial of service connection 
for the veteran's psychiatric disability.  The RO notified 
the veteran of the September 1967 decision, and he did not 
appeal.  As the veteran did not timely appeal, those 
determinations of the RO became final under 38 U.S.C.A. 
§ 4005 (now § 7105).  

Prior final determinations of the RO will be accepted as 
correct in the absence of clear and unmistakable error.  
38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. § 3.105(a) 
(2001).  

With regard to the allegation of error in the May 1965 and 
September 1967 rating decisions, the record shows that on 
July 29, 1971, the RO received the veteran's request that his 
claim for service connection for his neuropsychiatric 
condition be reconsidered.  Following a confirmed rating 
decision dated in August 1971, the veteran perfected an 
appeal to the Board.  In its October 1972 decision, the Board 
noted that the veteran had reopened his claim for service 
connection for a nervous condition.  The Board concluded that 
the May 1965 rating decision was not shown to have been 
clearly and unmistakably erroneous.  The Board also 
determined that evidence submitted in connection with the 
claim in 1971 did not establish a new factual basis for the 
grant of service connection when considered in association 
with the entire evidentiary record.  The Board's October 1972 
decision addressed the same issue addressed in the May 1965 
and September 1967 rating decisions, that is, service 
connection for schizophrenic reaction.  

In its October 1972 decision, the Board explicitly concluded 
that May 1965 rating decision did not contain clear and 
unmistakable error.  Pertinent law provides that previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  When the 
Board affirms a decision of an RO, the RO determination  "is 
subsumed by the final appellate decision" pursuant to 
38 C.F.R. § 20.1104 (2001).  Having found there was no clear 
and unmistakable error in the May 1965 rating decision, the 
Board effectively affirmed the May 1965 rating decision, and 
under 38 C.F.R. § 20.1104, the May 1965 rating decision was 
thereby subsumed by the October 1972 Board decision. The May 
1965 rating decision cannot therefore now be attacked on the 
grounds of clear and unmistakable error.  See  Donovan v. 
West, 158 F.3d 1377, 1381 (Fed. Cir. 1998) (holding that RO 
decision had been subsumed by subsequent Board decision and 
could not be attacked on grounds of clear and unmistakable 
error), cert. denied, 526 U.S. 1019 (1999).  

Although the October 1972 Board decision did not explicitly 
mention the September 1967 rating decision, it did consider 
all of the evidence of record as of September 1967 as well as 
evidence added to the record when the veteran reopened the 
claim in 1971.  As the Board concluded that a new factual 
basis had not been presented that would permit a grant of 
service connection, it sufficiently addressed all the 
evidence of record and made, essentially, a merits 
determination.  The September 1967 rating decision was 
thereby also subsumed by the October 1972 Board decision.  
Accordingly, there can be no claim of clear and unmistakable 
error in the September 1967 rating decision because it was 
subsumed by the October 1972 Board decision.  Morris v. West, 
13 Vet. App. 94, 96 (1999) (prior final rating decision 
subsumed by Board decision where claim was to all intents and 
purposes reopened and readjudicated); see VAOPGCPREC 14-95, 
60 Fed. Reg. 43187 (1995); see also Dittrich v. West, 163 
F.3d 1349, 1353 (Fed. Cir. 1998) (when Board rejected claim 
that was subject of prior, final RO decision "after 
considering the entirety of the evidence before the [RO] in 
addition to some new and material evidence acquired in the 
interim" that RO decision was "necessarily subsumed" by 
the Board's decision), cert. denied, 111 S. Ct. 1499 (1999); 
Brown (Alfred)  v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000) 
(where Board decision subsumes unappealed RO determination on 
collateral attack, veteran may not challenge original RO 
determination as containing clear and unmistakable error).  

Based on the foregoing, the veteran's claim of entitlement to 
an effective date earlier than July 29, 1971, for service 
connection for schizophrenia based on clear and unmistakable 
error in VA rating decisions of May 13, 1965, and September 
21, 1967, must be denied.  As a matter of law, those rating 
decisions, which by their denial of service connection for 
schizophrenic reaction implicitly failed to assign an 
effective date prior to July 29, 1971, cannot be challenged 
on the basis of clear and mistakable error.  As a result, any 
claim that poses such a challenge must be denied as legally 
insufficient.  The United States Court of Appeals for 
Veterans Claims has held that in cases such as this, where 
the law is dispositive, the claim should be denied because of 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

There is no other basis upon which the Board may in this 
appeal consider whether the veteran is entitled to an 
effective date earlier than July 29, 1971, for the grant of 
service connection for schizophrenic reaction.  The Board 
acknowledges that in the October 1972 decision, the Board 
found that although there was no error in the May 1965 rating 
decision and no new factual basis warranting allowance had 
been found, service connection for schizophrenic reaction 
could be allowed administratively on the basis of difference 
of opinion.  In its decision, the Board cited 38 U.S.C. 
§ 3010(a) (now § 5110(a)) and 38 C.F.R. § 3.400(h)(2) and 
stated that July 29, 1971, would be accepted as the date of 
application to reopen the claim after final adjudication 
within the meaning of the law and regulations governing 
effective date of awards.  In its October 17, 1972, letter to 
the veteran, the Board stated that the effective date of any 
payments pursuant to the allowance of service connection 
would be July 29, 1971, and in a rating decision dated in 
November 1972, the RO assigned July 29, 1971, as the 
effective date.  The veteran has not filed a motion with the 
Board alleging clear and unmistakable error in the October 
1972 Board decision, nor has he claimed that the November 
1972 RO rating decision contains clear and unmistakable 
error, and these matters are not currently before the Board.  


ORDER

Entitlement to an effective date earlier than July 29, 1971, 
for service connection for schizophrenia based on clear and 
unmistakable error in all VA rating decisions prior to July 
29, 1971, including VA rating decisions of May 6, 1965, and 
September 21, 1967, is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

